Case: 15-60457       Document: 00513590032         Page: 1     Date Filed: 07/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                     No. 15-60457                                  FILED
                                   Summary Calendar                            July 13, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
IRMA NEREIDA GAYTAN DE PULIDO,

                                                  Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A037 007 484


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Irma Nereida Gaytan De Pulido, a native and citizen of Mexico, petitions
for review of the Board of Immigration Appeals’ (BIA), dismissal of her appeal
from the immigration judge’s (IJ) 2014 denial of her application for cancellation
of removal, pursuant to 8 U.S.C. § 1229b(a). The IJ concluded De Pulido did
not merit discretionary cancellation of removal because the seriousness of her
recent Texas conviction for possession of marijuana, and her failure to testify


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-60457     Document: 00513590032     Page: 2   Date Filed: 07/13/2016


                                  No. 15-60457

credibly about the circumstances surrounding that offense, outweighed the
positive factors supporting her application. The BIA affirmed.
      De Pulido maintains the IJ and BIA violated her right to due process
because they failed to consider all of the relevant factors favoring cancellation
of removal, and did not follow published BIA precedent setting forth those
factors. The Government counters our court lacks jurisdiction to entertain De
Pulido’s challenge, because she fails to advance any legal or constitutional
claim that overcomes the jurisdictional bar. See 8 U.S.C. § 1252(a)(2)(B)(i).
      Under § 1252(a)(2)(B)(i), we cannot review the denial of discretionary
relief under § 1229b, including the decision to deny cancellation of removal.
E.g., Sattani v. Holder, 749 F.3d 368, 372 (5th Cir. 2014). That bar, however,
“is not applicable where the [challenge] involves constitutional claims or
questions of law”. Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007).
      In Sung, our court rejected the contention that the BIA’s failure to
consider all relevant factors presented a question of law or constitutional claim.
Id. We have also rejected the assertion the BIA’s failure to follow its own
precedent constitutes a legal question that overcomes the jurisdictional bar.
Falek v. Gonzales, 475 F.3d 285, 289 & n.2 (5th Cir. 2007).            Moreover,
“[e]ligibility for discretionary relief from a removal order is not a liberty or
property interest warranting due process protection”.          Mireles-Valdez v.
Ashcroft, 349 F.3d 213, 219 (5th Cir. 2003) (internal quotation marks omitted).
Accordingly, because De Pulido fails to present the requisite legal or
constitutional issue, our court lacks jurisdiction to review her petition.
      DISMISSED.




                                        2